

Exhibit 10.09.7




Amendment 5 to the Supplemental ERISA Compensation Plan of Citibank, N.A. and
Affiliates




1.
Effective December 31, 2018, the following definition shall be added to
Paragraph 1 of the Plan:



“2018 Frozen Grandfathered Participant” means any Grandfathered Participant
whose benefits under the Retirement Plan were frozen on or after December 31,
2018, in accordance with Article IV, Section 3 of the Retirement Plan. Any
individual who becomes a 2018 Frozen Grandfathered Participant and was not
already a Participant under this Plan shall become a Participant on his or her
Individual Freeze Date.”
2.
Effective December 31, 2018, the definition of “Individual Freeze Date” shall be
amended to add the following sentence at the end thereof to read as follows:

“The Individual Freeze Date for 2018 Frozen Grandfathered Participants shall
mean the December 31 of the Plan Year as of which a 2018 Frozen Grandfathered
Participant’s benefit in the Retirement Plan is frozen in accordance with
Article IV, Section 3 of the Retirement Plan.”
3.
Effective December 31, 2018, Paragraph 2 shall be amended to add the following
new subparagraph (d):

“(d)    All of the provisions of this Paragraph 2 shall apply to a 2018 Frozen
Grandfathered Participant.”
4.
Effective December 31, 2018, Paragraph 3 shall be amended to add the following
new subparagraph (k):

“(k)    Notwithstanding anything in the Plan to the contrary, the terms of 3(b),
(c), (d), (e), (f) and (g) shall not apply with respect to a 2018 Frozen
Grandfathered Participant. Notwithstanding any provision of the Plan to the
contrary, the Payment Event Date for a 2018 Frozen Grandfathered Participant
means the Participant’s Separation from Service within the meaning of Treas.
Reg. Sec. 1.409A-1(h). Each 2018 Frozen Grandfathered Participant’s annuity
starting date for purposes of calculating the value of the Participant’s Plan
benefits shall be the first of the month following the Participant’s Payment
Event Date, and benefits under the Plan shall be paid on the Benefit
Distribution Date. A 2018 Frozen Grandfathered Participant’s Plan benefit shall
be paid only in a single lump sum.”


1